 

EXHIBIT 10.1

 

EQUITY REPURCHASE AGREEMENT

 

This EQUITY REPURCHASE AGREEMENT (this “Agreement”), is entered into as of
November 5, 2017, by and among General Electric Company, a New York corporation
(“GE”), Baker Hughes, a GE company, a Delaware corporation (“BHGE”), and Baker
Hughes, a GE company, LLC, a Delaware limited liability company (“BHGE LLC”).
Each of the foregoing parties is referred to herein individually as a “Party”
and collectively as the “Parties”. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the BHGE LLC
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, GE, BHGE and BHGE LLC are parties to that certain Amended and Restated
Limited Liability Company Agreement, dated as of July 3, 2017, among BHGE LLC
and its Members, including GE and certain Affiliates of GE (as the same may be
amended from time to time, the “BHGE LLC Agreement”), which provides for the
management, operation and governance of BHGE LLC and sets forth the rights and
obligations of the Members in BHGE LLC generally;

 

WHEREAS, BHGE intends to repurchase shares of its Class A common stock, par
value $0.0001 per share (the “Class A Shares” and, together with the shares of
Class B common stock, par value $0.0001 per share, of BHGE (the “Class B
Shares”), the “Common Stock”), from BHGE stockholders through open market
purchases, private purchases or pursuant to an accelerated share repurchase
program (the “Stock Repurchase Program”);

 

WHEREAS, BHGE LLC will repurchase Common Units from the Newco Group Members on a
one-for-one basis with Class A Shares purchased by BHGE at a price per Common
Unit equal to the price paid per Class A Share, as provided in Section 3.11 of
the BHGE LLC Agreement (the “Unit Repurchase” and, together with the Stock
Repurchase Program, the “Program”);

 

WHEREAS, GE intends to surrender to BHGE and BHGE LLC for repurchase, or cause
the other GE Group Members to surrender to BHGE and BHGE LLC for repurchase, and
BHGE and BHGE LLC shall repurchase, 1.6747 Class B Shares and 1.6747 Common
Units, respectively, for each Class A Share repurchased by BHGE at a price per
Paired Interest equal to the price per Common Unit paid by BHGE LLC for the
corresponding Common Unit repurchased from the applicable Newco Group Member;
and

 

WHEREAS, it is the intention of the Parties that following completion of the
Program, the GE Group Members will hold such number of Paired Interests as
results in the GE Group Members, on the one hand, and the Newco Group Members,
on the other hand, holding the same respective percentages of the outstanding
Common Units and outstanding shares of Common Stock as they held immediately
prior to the commencement of the Program, subject to any

 







 

adjustments made in accordance with the BHGE LLC Agreement between the date
hereof and the end of the Program or any changes in the Exchange Ratio that are
unrelated to the Program.

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, each Party hereby agrees as
follows:

 

1.                  Agreement to Surrender Paired Interests. In connection with
the Unit Repurchase:

 

(a)    GE shall surrender to BHGE for repurchase, or cause the other GE Group
Members to surrender to BHGE for repurchase, and BHGE shall repurchase, 1.6747
Class B Shares for each Class A Share repurchased by BHGE, simultaneously with
the repurchase by BHGE of each Class A Share and the corresponding repurchase by
BHGE LLC of a Common Unit from a Newco Group Member, which number of Class B
Shares shall be subject to the adjustment set forth in paragraph 3 below.

 

(b)   GE shall surrender to BHGE LLC for repurchase, or cause the other GE Group
Members to surrender to BHGE LLC for repurchase, and BHGE LLC shall repurchase,
1.6747 Common Units for each Class A Share repurchased by BHGE, simultaneously
with the repurchase by BHGE of each Class A Share and the corresponding
repurchase by BHGE LLC of a Common Unit from a Newco Group Member, which number
of Common Units shall be subject to the adjustment set forth in paragraph 3
below.

 

To the extent it is not practicable for GE to surrender for repurchase or cause
the other GE Group Members to surrender for repurchase a Paired Interest
simultaneously with each such repurchase by BHGE of a Class A Share and by BHGE
LLC of a Common Unit provided for above, or GE requests a delay in such
surrender or repurchase, the Parties agree that such surrender and repurchase of
such Paired Interest shall be effected as promptly as reasonably practicable
thereafter (and in any event prior to each fiscal quarter end and prior to any
distribution by BHGE LLC to its Members), and may in such circumstances be
aggregated with other such surrenders and repurchases of Paired Interests in
accordance with this Agreement. GE’s commitment under this paragraph 1 shall not
extend to any repurchase of Class A Shares effected with the proceeds of any
borrowing prior to the date of the repurchase, the parameters of any which
borrowing and distribution to be agreed by the Parties prior thereto.

 

2.                  Price. The Parties agree that the price payable by (a) BHGE
to the relevant GE Group Member for each Class B Shares repurchased in
accordance with paragraph 1 shall be equal to the par value of such Class B
Share, and (b) BHGE LLC to the relevant GE Group Member for each Common Unit
repurchased in accordance with paragraph 1 shall be the same as that paid by
BHGE to repurchase the corresponding Class A Share and that paid by BHGE LLC to
redeem the corresponding Common Unit from BHGE (in each case less the par value
of a Class B Share), which purchase price may be subject to adjustment as set
forth in paragraph 3 below.

 

3.                  Adjustment. Subject to any adjustments made in accordance
with the BHGE LLC Agreement between the date hereof and the end of the Program
or any changes in the Exchange Ratio that are unrelated to the Program, in the
event that following the completion of the Program, the GE Group Members do not
hold such number of Paired Interests as results in the GE Group Members, on the
one hand, and the Newco Group Members, on the other hand, holding the same
respective percentages of the outstanding Common Units and outstanding shares of
Common Stock as they held immediately prior to the commencement of the Program,
the Parties agree that an adjustment shall be made to (i) the number of Paired
Interests surrendered by the GE Group Members and repurchased by BHGE LLC and
BHGE and/or (ii) the price paid by BHGE LLC to the GE Group Members in
connection with such repurchases, so that following any such adjustments, the GE
Group Members shall hold such number of Paired Interests as results in the GE
Group Members, on the one hand, and the Newco Group Members, on the other hand,
holding the same respective percentages of the outstanding Common Units and
outstanding shares of Common Stock as they held immediately prior to the
commencement of the Program; provided that, without limiting the foregoing, to
the extent BHGE enters into an accelerated share repurchase program as part of
the Program, the Parties agree to make appropriate adjustments to take into
account the settlement of such accelerated share repurchase program so as to
maintain such respective percentages.





 

4.                  Miscellaneous. Sections 15.03 (Notices), 15.04 (Binding
Effect), 15.05 (Governing Law; Jurisdiction; Specific Performance), 15.06
(Counterparts; Electronic Transmission of Signatures), 15.07 (Assignment; No
Third Party Beneficiaries), 15.08 (Severability), 15.11 (Waiver), 15.13 (Further
Action) and 15.15 (Descriptive Headings; Interpretation) of the BHGE LLC
Agreement are hereby incorporated by reference into this Agreement, mutatis
mutandis, as if fully set forth herein.

 

5.                  Entire Agreement. This Agreement constitutes the entire
agreement, and supersedes all other prior agreements and understandings (both
written and oral), between the Parties with respect to the subject matter
hereof.

 

6.                  Amendment. No amendment of this Agreement will be effective
unless made in writing and signed by a duly authorized representative of such
party.

 

[Signature Page Follows]

 

2



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first written above.

 



GENERAL ELECTRIC COMPANY           By: /s/ Jim Waterbury   Name: Jim Waterbury  
Title: Vice President

 

 







  BAKER HUGHES, A GE COMPANY           By: /s/ Lee Whitley   Name: Lee Whitley  
Title: Corporate Secretary

 

 







  BAKER HUGHES, A GE COMPANY, LLC       By: EHHC NewCo, LLC, its Managing Member
              By: /s/ Lee Whitley   Name: Lee Whitley   Title: Corporate
Secretary

 





 



 




 



3

